SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1043
CA 13-00727
PRESENT: SCUDDER, P.J., CENTRA, CARNI, LINDLEY, AND SCONIERS, JJ.


ROBERT BAUMAN AND JEANNINE BAUMAN,
PLAINTIFFS-APPELLANTS,

                      V                                             ORDER

DEBRA MAYNARD, WENDY FARREN, CHARLENE DEYOUNG,
DEFENDANTS-RESPONDENTS,
ET AL., DEFENDANT.


DAVISON LAW OFFICE PLLC, CANANDAIGUA (MARK C. DAVISON OF COUNSEL), FOR
PLAINTIFFS-APPELLANTS.

CHAMBERLAIN D’AMANDA OPPENHEIMER & GREENFIELD LLP, ROCHESTER (J.
MICHAEL WOOD OF COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from a judgment of the Supreme Court, Monroe County
(Matthew A. Rosenbaum, J.), entered August 20, 2012. The judgment,
among other things, dismissed plaintiffs’ complaint following a
nonjury trial.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    November 8, 2013                     Frances E. Cafarell
                                                 Clerk of the Court